Case 1:19-cv-24238-DLG Document 1 Entered on FLSD Docket 10/15/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 19-CV-24238

 JESUS SUAREZ,

          Plaintiff,

 vs.

 DOWNRITE ENGINEERING CORP.

       Defendant.
 ________________________________/

                                            COMPLAINT

          COMES NOW, Plaintiff, Jesus Suarez, sues Defendant, DOWNRITE ENGINEERING

 CORP, based on the following good cause:

                             PARTIES, JURISDICTION, AND VENUE

 1. Plaintiff, Jesus Suarez​, was and is a ​sui juris resident of Miami-Dade County, Florida, at all

       times material. He was an hourly non-exempt employee of the Defendant, as the term

       “employee” is defined by 29 U.S.C § 203 (e) who consents to participate in this lawsuit.

 2. Defendant, DOWNRITE ENGINEERING CORP, ​is a ​sui juris ​Florida Profit Corporation

       that regularly transacts business within Miami-Dade County. Upon information and belief,

       the Defendant was Plaintiff’s FLSA employer for Plaintiff’s respective period of

       employment (“the relevant time period”). The Defendant ran the day-to-day operations for

       the relevant time period, was responsible for paying Plaintiff’s wages for the relevant time

       period, controlled Plaintiff’s work and schedule, and was therefore Plaintiff’s “employer” as

       defined by 29 U.S.C 203 (d).



                                                   1
Case 1:19-cv-24238-DLG Document 1 Entered on FLSD Docket 10/15/2019 Page 2 of 5



 3. Defendant employed Plaintiff.

 4. This Court has jurisdiction over Plaintiff’s FLSA claims.

 5. Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendant transacts business in

    this District, because the corporate Defendant maintains an office in this District, and

    because most if not all of the operational decisions affecting Plaintiff’s employment were

    made in this District, while Plaintiff worked in Miami-Dade County, where payment was to

    be received.

                                         Background Facts

 6. Plaintiff worked for Defendant as a Pipe Layer, from on or about April 17, 2019, through on

    or about October 10, 2019.

 7. From approximately April 17, 2019, through on or about October 10, 2019, Defendant

    required that plaintiff work at different construction sites.

 8. To the extent that records exist regarding the exact dates of Plaintiff’s employment exist, and

    of the times he worked each workday, such records are in the exclusive custody of

    Defendant.

 9. Plaintiff was a Pipe Layer and his duties included but were not limited to, installing

    underground piping to connect building and building sites to water supplies, sewers, and

    stormwater management systems.

 10. Defendant’s business activities involve those to which the Fair Labor Standards Act applies.

 11. Both the Defendant’s business and the Plaintiff’s work affects interstate commerce for the

    relevant time period.




                                                  2
Case 1:19-cv-24238-DLG Document 1 Entered on FLSD Docket 10/15/2019 Page 3 of 5



 12. Plaintiff’s work for the Defendant affected interstate commerce for the relevant time period

    because the materials and goods included, were not limited to pipes, tools, and machinery,

    were produced outside of the country, that plaintiff used on a constant and/or continual basis

    and/or that were supplied to Plaintiff by the Defendant to use on the job moved through

    interstate commerce prior to and/or subsequent to Plaintiff’s use of the same.

 13. Plaintiff’s work for the Defendant was actually in and/or closely related to the movement of

    commerce while Plaintiff worked for the Defendant that the Fair Labor Standards Act applies

    to Plaintiff’s work for the Defendant.

 14. Additionally, Defendant regularly employed two or more employees for the relevant time

    period who handled goods or materials that travelled through interstate commerce, or used

    instrumentalities of interstate commerce, such as pipes, tools, and machinery, thus making

    Defendant’s business an enterprise covered under the Fair Labor Standards Act.

 15. Upon information and belief, the Defendant had gross sales or business done in excess of

    $500,000 annually for the years 2016, 2017, and 2018.

 16. Upon information and belief, the Defendant gross sales or business is expected to exceed

    $500,000 for the year 2019.

 17. Defendant agreed to pay Plaintiff at an hourly rate of $19.00 per hour.

 18. From approximately April 17, 2019, through October 10, 2019, Plaintiff’s overtime rate was

    $28.50 per hour for hours worked in excess of 40 hours each work week.

 19. Between the period of on or about April 17, 2019, through October 10, 2019, Plaintiff

    worked in excess of forty (40) hours per week.




                                                 3
Case 1:19-cv-24238-DLG Document 1 Entered on FLSD Docket 10/15/2019 Page 4 of 5



 20. Between the period of on or about April 17, 2019, through October 4, 2019, Plaintiff was not

    allowed to take his 30 minutes lunch break on Fridays, although Defendant deducted 30

    minutes for his lunch break from his pay.

 21. Therefore, between the period of on or about April 17, 2019, through October 4, 2019,

    Plaintiff is owed a total of 12 hours of overtime worked.

 22. Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied by Plaintiff.

                   COUNT I. FEDERAL OVERTIME WAGE VIOLATION

    Plaintiff reincorporates and re-alleges paragraphs 1-22 set forth fully herein and further

 alleges as follows:

 23. Plaintiff therefore claims the time-and-a-half overtime rate for half (1/2) hour for 24 weeks as

    required by the Fair Labor Standards Act.

 24. Plaintiff alleges he notified Defendant on various occasions about the discrepancy, but

    Defendant refused to pay him.

 25. Defendant willfully and intentionally refused to pay Plaintiff’s said overtime wages from

    approximately April 17, 2019, through October 4, 2019, as required by the Fair Labor

    Standards Act as Defendants knew of the overtime requirements of the Fair Labor Standards

    Act, and recklessly failed to investigate whether Defendant’s payroll practices were in

    accordance with the Fair Labor Standards Act.

 26. Defendant remain owing Plaintiff these wages since the commencement of Plaintiff’s

    employment with Defendant for the time period specified above.

    WHEREFORE, Plaintiff, Jesus Suarez, demands the entry of judgment in his favor and

 against the Defendant, DOWNRITE ENGINEERING CORP, after trial by jury and as follows:



                                                  4
Case 1:19-cv-24238-DLG Document 1 Entered on FLSD Docket 10/15/2019 Page 5 of 5



                    a. That Plaintiff recover compensatory overtime wage damages and an equal

                        amount of liquidated damages as provided under the law and in 29 U.S.C

                        § 216:

                    b. That Plaintiff recover prejudgment interest if he is not awarded liquidated

                        damages;

                    c. That Plaintiff recover an award of reasonable attorney fees, costs, and

                        expenses pursuant to the FLSA;

                    d. That Defendant be ordered to make Plaintiff whole by providing

                        appropriate overtime wage pay and other benefits wrongly denied in an

                        amount to be shown at trial and other affirmative relief;

                    e. That Plaintiff recover all interest allowed by law; and

                    f. Such other and further relief as the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury on all issues so triable.

 Dated this 15th day of October, 2019.


                                                        Respectfully submitted,

                                                        By: ​/s/ Gadiel A. Espinoza, Esq.
                                                        Gadiel A. Espinoza, Esq.
                                                        Florida Bar No. 121831
                                                        gadiel@PereGonza.com

                                                        PEREGONZA LAW GROUP, PLLC
                                                        1414 NW 107th Ave, Suite 302
                                                        Doral, FL 33172
                                                        Tel. (786) 650-0202
                                                        Fax. (786) 650-0200
                                                        Email: ​office@peregonza.com
                                                        Attorneys for Plaintiff

                                                   5
